Blackmar, P. J. (dissenting):
The charge that there was nothing unusual in the case and that it was a very simple matter and easy to determine, placed the case before the jury in a light unfavorable to defendant. The ease is unusual, in fact extraordinary, and should have been considered with the greatest care and caution. I think the verdict involving a finding that decedent agreed to pay plaintiff forty dollars a month for her life and furnish her a home was against the weight of evidence. The testimony, resting on the recollection of the witnesses, that the decedent used the words “ her life ” instead of “ his life ” is uncertain, and it seems to me inconsistent with the letters written by the plaintiff. Manning, J., concurs.